Citation Nr: 0805369	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to higher initial evaluations for a heart murmur, 
evaluated as 10 percent disabling from November 6, 2001, and 
as noncompensably disabling from May 1, 2006.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board notes that the veteran was 
initially granted a 10 percent rating for his heart murmur.  
The disability rating was reduced to a noncompensable rating 
by way of a February 2006 rating decision.  Consequently, the 
RO's reduction resulted in "staged" initial ratings for the 
heart murmur-10 percent from November 6, 2001, and 0 percent 
from May 1, 2006.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The issue on appeal has been characterized 
accordingly.  

In February 2006, the veteran requested that he be afforded a 
hearing before a member of the Board by way of a video 
conference.  The veteran was scheduled for such a hearing in 
May 2006; however, the veteran later requested that the 
hearing be cancelled.  Accordingly, the veteran's request for 
a hearing is treated as withdrawn and the Board will 
adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(e) (2007).  

The veteran's case was remanded to the RO for additional 
development in June 2006.  The case is again before the Board 
for appellate review.


REMAND

When the veteran's case was remanded by the Board in June 
2006, a VA examination was ordered.  The examiner was 
requested to identify the METs level based solely on the 
effect of the veteran's heart murmur, if feasible.  If it was 
determined that the murmur caused no symptoms, an explanation 
for such a conclusion was requested.  The veteran was 
afforded a VA examination in June 2007.  The examiner 
reported that the veteran achieved 7.70 METs, which resulted 
in dyspnea and fatigue, but the examiner attributed the 
decreased METs to poor conditioning and not to the veteran's 
heart.  The examiner concluded that the veteran's heart 
murmur was not contributing to his symptoms.  The Board 
notes, however, that the examiner also reported that the 
records show that the veteran has a heart "murmur most 
probably of aortic stenosis [origin]" because he has aortic 
sclerosis.  She then noted that the veteran's fatigue was not 
explained by his heart murmur because the veteran did not 
have any symptomatology of congestive heart failure, no 
diagnosis of congestive heart failure, no syncope, and no 
angina that would be a manifestation of aortic stenosis.  

It is not clear whether the veteran's heart murmur is related 
to aortic stenosis or some other cause.  It appears that the 
examiner concluded on the one hand that the heart murmur was 
in fact due to aortic stenosis and curiously, on the other 
hand, that the veteran does not have any symptoms suggestive 
of aortic stenosis.  The veteran's claims file should be 
reviewed by the June 2007 VA examiner and the examiner should 
estimate the veteran's METs level based solely on his heart 
murmur.  The examiner should also indicate whether the 
veteran's heart murmur is related to aortic stenosis or some 
other cause.  If another examination is deemed necessary, the 
veteran should be scheduled for one.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the 
claimant that, to substantiate a 
claim for higher ratings for his 
heart murmur, medical or lay 
evidence demonstrating a worsening 
or increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be 
notified that the disability rating 
will be determined by applying 
relevant Diagnostic Codes, which 
provide for a range in severity from 
noncompensable to as much as 100 
percent for his heart murmur, based 
on the nature of the symptoms of the 
condition for which compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  38 
C.F.R. § 4.104, Diagnostic Code 
7000.  In this instance, the notice 
should specifically include 
information about the rating 
criteria used to rate the veteran's 
disability and what is required to 
obtain a higher rating.  The notice 
must also provide examples of the 
types of medical and lay evidence 
that the claimant may submit (or ask 
the Secretary to obtain) that are 
relevant to establishing entitlement 
to increased compensation--e.g., 
competent lay statements describing 
symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any 
other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the 
disability.  

2.  After the above-requested notice 
is accomplished, arrange for the 
June 2007 VA examiner to review the 
veteran's claims file and identify 
the veteran's METs level at which 
symptoms occur based solely on his 
heart murmur, if feasible.  If this 
is not possible, the examiner should 
explain and a best estimate as to 
the METs level based on the service-
connected disability should be 
provided.  The examiner should also 
indicate whether the veteran's heart 
murmur is related to aortic stenosis 
or some other cause.  If another VA 
examination is deemed necessary, 
schedule the veteran for one.  

(If another examination is deemed 
necessary, the veteran is hereby 
notified that it is the veteran's 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review any examination 
report to ensure it is responsive to 
and in complete compliance with the 
directives of this remand, and if it 
is not, take corrective action.

4.  After undertaking any other 
development deemed appropriate, 
consider the rating issue on appeal 
in light of all information and 
evidence received.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

